In an action for determination of a claim to real property (Real Property Law, art. 15), to cancel deeds, for an accounting, and for other relief, the appeal is (1) from an order granting the motion of respondent Fieber to dismiss the amended complaint on the ground that the action is barred by a two-year Statute of Limitations (Administrative Code of City of New York, § D17-12.0, subd. e) and directing the discharge of the notice of pendency of action, and (2) from the judgment entered on said order. *1051Order and judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ. [6 Misc 2d 229.]